     Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 1 of 10 PageFILED
                                                                             ID #:85
                                                                                    CLERK, U.S. DISTRICT COURT



                                                                                       SEP 14 2020
                                                                                 CENTRAL DISTRICT OF CALIFORNIA

                                                                                               RS
                                                                                    BY: ___________________ DEPUTY
 1 WARREN METLITZKY (CA Bar No. 220758)
      Email:          wmetlitzky@conradmetlitzky.com
 2 ELLEN M. RICHMOND (CA Bar No. 277266)
      Email:          erichmond@conradmetlitzky.com
 3 MIGUEL GRADILLA (CA Bar No. 304125)
      Email:          mgradilla@conradmetlitzky.com
 4 CONRAD & METLITZKY LLP
      Four Embarcadero Center, Suite 1400
 5 San Francisco, CA 94111
      Tel: (415) 343-7100
 6 Fax: (415) 343-7101

 7 Attorneys for Plaintiff
      ABBOTT LABORATORIES
 8

 9                                 UNITED STATES DISTRICT COURT
10                               CENTRAL DISTRICT OF CALIFORNIA
11

12 ABBOTT LABORATORIES,                               CASE NO. 2:20-CV-08403-ODW-PLAx
13            Plaintiff,
                                                      PLAINTIFF’S EX PARTE APPLICATION
14       v.                                           FOR A TEMPORARY RESTRAINING
                                                      ORDER, ASSET FREEZE, AND ORDER
15 ABBOT GENETICS INC., et al.,                       TO SHOW CAUSE FOR PRELIMINARY
                                                      INJUNCTION
16            Defendants.
17                                                    [FILED UNDER SEAL]1
18

19

20

21

22

23

24

25            1
                  Pursuant to Local Rule 79-5.2.1(b), a motion to file this action temporarily under
26 seal is filed concurrently herewith. Plaintiff asks that the case be filed under seal

27 temporarily, until after the Court has ruled on the instant ex parte application for a
      temporary restraining order, so as not to alert the Defendants or other involved parties to
28 the filing of this civil action or to Plaintiff’s request for an asset freeze.

      CASE NO. ________                            EX PARTE APP. FOR TRO, ASSET FREEZE, AND OSC RE PI
     Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 2 of 10 Page ID #:86




 1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:

 2           PLEASE TAKE NOTICE that, pursuant to Local Rule 7-19 of the Local Rules for
 3 the United States District Court for the Central District of California, Rule 65 of the

 4 Federal Rules of Civil Procedure, and the Lanham Act, 15 U.S.C. §§ 1051, et seq., on

 5 September 14, 2020, Plaintiff Abbott Laboratories (“Abbott”) hereby applies ex parte to

 6 the United States District Court for the Central District of California, Western Division,

 7 located at 350 West First Street, Suite 4311, Los Angeles, California, 90012-4565, for the

 8 following relief restraining Defendant Abbot Genetics Inc. (“Abbot Genetics”) and

 9 Defendant Nana Yalley as follows:

10           1.     That the Court issue a temporary restraining order that enjoins the conduct
11 of Defendants as follows:

12           a.     Defendants shall not use the “Abbot” or “Abbot Genetics” marks, names, or
13                  designations, nor shall they use any other mark, name, or designation that is
14                  confusingly similar to the Abbott Marks as set forth in Exhibit A to the
15                  Complaint in this matter. This prohibition shall extend to all goods or
16                  services sold by Defendants, including but not limited to any diagnostic tests
17                  for COVID-19, and shall include any medium where such mark, name, or
18                  designation may be used, including product packaging, marketing materials,
19                  websites, and/or social media platforms;
20           b.     Defendants shall not register, traffic in, or use a web domain name that is
21                  identical or confusingly similar to the Abbott Marks, including but not
22                  limited to www.abbotgenetics.com;
23           c.     Defendants shall not represent, by any means whatsoever, that any services
24                  or goods advertised, offered, or sold by Defendants are Abbott’s services or
25                  goods, and shall refrain from acting in a way likely to cause confusion,
26                  mistake, or deception on the part of customers, including but not limited to
27                  health care service providers, as to the origin or sponsorship of such goods
28
                                                   -2-
      CASE NO. ________                          EX PARTE APP. FOR TRO, ASSET FREEZE, AND OSC RE PI
     Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 3 of 10 Page ID #:87




 1                  or services, from competing unfairly with Abbott, or from engaging in any
 2                  further acts of infringement of Abbott’s Marks;
 3           d.     Defendants are prohibited from assisting, aiding, or abetting any other
 4                  person or business entity from engaging in the acts set forth above, including
 5                  by effecting any assignment or transfer or forming new entities or
 6                  associations;
 7           e.    Defendants shall take affirmative steps to dispel such false impressions that
 8                  heretofore have been created by their use of the Abbott Marks, including,
 9                  but not limited to, recalling from any and all channels of trade any and all
10                  infringing goods or services, such as medical devices, healthcare equipment,
11                  and/or diagnostic tests for COVID-19 bearing the name “Abbot Genetics”
12                  anywhere on the product or packaging;
13           f.     Defendants shall preserve, maintain, and not destroy any evidence pertaining
14                  to this case, including any electronic evidence, electronic files or folders
15                  stored on any medium.
16           g.     Defendants shall preserve all assets and funds held in any bank or other
17                  financial account owned or controlled by Abbot Genetics and shall not
18                  transfer, encumber, liquidate, pledge, loan, conceal, disburse, spend,
19                  withdraw, or otherwise dispose of such funds until after the expiration of this
20                  Order.
21           h.     Within fourteen (14) days of this Order, Defendants shall transfer to Abbott
22                  all ownership, right, title, and interest in the web domain
23                  www.abbotgenetics.com.
24           Abbott requests that the Order be made binding upon all parties to this action, their
25 officers, agents, servants, employees, and attorneys, and persons in active concert or

26 participation or privity with any of them who receive notice of this order by personal

27 service or otherwise. Abbott further requests that the Court decline to set a bond in

28
                                                   -3-
      CASE NO. ________                           EX PARTE APP. FOR TRO, ASSET FREEZE, AND OSC RE PI
     Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 4 of 10 Page ID #:88




 1 connection with the restraining order and direct Defendants to show cause why a

 2 preliminary injunction should not issue.

 3          Abbott further requests that any and all funds or assets located in JP Morgan Chase
 4 Bank Account No. 611099695 (“Account”) owned by Defendant Abbot Genetics be

 5 frozen. Abbott requests that JP Morgan Chase Bank produce, within 5 business days, a

 6 full accounting of the Account, to include credit, debits, deposits, withdrawals, and all

 7 documents pertaining to wire transfers sent or received in connection with the Account,

 8 including but not limited to (a) Fed Wire, CHIPS, SWIFT, or other money transfer of

 9 message documents; and (b) documents (checks, debit memos, cash in tickets, wires in,

10 etc.) reflecting the destination of any funds wired out of the Account. Abbott requests that

11 this asset freeze shall be effectuated by Abbott through ex parte service of a copy of this

12 Order upon an authorized representative of JP Morgan Chase Bank.

13          Abbott’s ex parte application for a temporary restraining order is based on this Ex
14 Parte Application; the Memorandum of Points and Authorities submitted herewith; the

15 Declarations and the Exhibits thereto submitted in support of the Memorandum; all

16 documents on file in this action; and such further evidence or argument as may be

17 presented before or at the hearing on this ex parte application.

18          As explained more fully in the accompanying Memorandum of Points and
19 Authorities and supporting documents, Abbott is seeking this relief on an ex parte basis

20 because Defendants are infringing the Abbott Marks, as defined and described in its

21 Complaint, by selling infringing diagnostic tests for COVID-19. Defendants are not

22 authorized to use the Abbott 0arks. Abbott is entitled to the requested relief because its

23 reputation and goodwill in the marketplace are being irreparably harmed. Defendants will

24 continue to infringe and damage Abbott’s reputation and goodwill absent the requested

25 relief. Because Abbott has a right and an obligation to police and control its trademarks

26 and the quality of products offered for sale or sold under those marks, it seeks this

27 immediate relief.

28
                                                 -4-
      CASE NO. ________                        EX PARTE APP. FOR TRO, ASSET FREEZE, AND OSC RE PI
Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 5 of 10 Page ID #:89
Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 6 of 10 Page ID #:90




                Exhibit A



                                   Exhibit A
                                     26
Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 7 of 10 Page ID #:91




    Mark          Reg. No.           Goods and/or Services
                  (Reg. Date)
    ABBOTT        4,023,123          Chemical reagents, namely, reagent strips
                  (Sept. 6, 2011)    for body fluid testing for use in the
                                     scientific research industry; control
                                     solutions and control reagents for use with
                                     scientific apparatus and instruments for
                                     quality control and calibration purposes.

                                     Chemical reagents, namely, diagnostic
                                     medical reagent strips for use by individuals
                                     to test their own body fluids and for use by
                                     the medical profession.

                                     Computer communications hardware for
                                     connection to a medical test instrument data
                                     storage memory and to a computer for
                                     downloading stored data to the computer
                                     and computer software, sold therewith, for
                                     displaying the downloaded data; computer
                                     software used to manage point of care
                                     diagnostic instrument test results.

                                     Medical diagnostic apparatus used to detect
                                     and measure the level of substances in body
                                     fluids; lances, lancets and lancing devices
                                     and body fluid monitoring, diagnostic and
                                     testing apparatus and instruments and
                                     diagnostic kits containing test strips, test
                                     meter and control solutions; apparatus for
                                     measuring dosages and delivering
                                     pharmaceuticals, namely, medical pumps
                                     and pens.

                                     On-line health and medical services,
                                     namely, providing an interactive database
                                     for exchange of information between a



                                    Exhibit A
                                      27
Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 8 of 10 Page ID #:92




                                     medical device user and healthcare
                                     providers, delivered via a global computer
                                     network.
    ABBOTT        3,842,268          Reagents for scientific and medical research
                  (Aug. 31, 2010)    use; genetic diagnostic kits composed of
                                     DNA probes, reagents and antibodies for
                                     scientific research.

                                     Medical diagnostic reagents; genetic
                                     diagnostic kits composed of DNA probes,
                                     detection reagents and antibodies for use in
                                     clinical medicine.

                                     Integrated system comprised of a computer,
                                     color monitor, optical disk drive and
                                     photographic printer.

                                     Medical diagnostic instruments, namely,
                                     sample handlers, sample preparation
                                     equipment, equipment for testing bodily
                                     fluids for medical diagnosis.
    ABBOTT        3,842,269          Computerized software programs for use in
                  (Aug. 31, 2010)    connection with a system for analyzing
                                     blood.

                                     Blood analyzing instrument for medical
                                     diagnostic purposes and disposable
                                     cartridges and reagents for use therein.

                                     Instruction manuals for use with a
                                     computerized blood analysis system
                                     consisting primarily of a portable blood
                                     analyzer, a computer, computer software
                                     and a portable printer.




                                    Exhibit A
                                      28
Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 9 of 10 Page ID #:93




                 Exhibit B



                                   Exhibit B
                                     29
                                                     Mar. 18, 2020
                                                     m2000 RealTime test
                                                                                   Apr. 14, 2020                                                 Aug. 26, 2020
Abbott Laboratories                    1980s                                                                                                    BinaxNOW test
                                                                                   Panbio test (antibody, POC)
                                    First HIV
                                                          Mar. 26, 2020
                                blood screen
                                                          ID NOW test
   1888
   Abbott’s founding                                                                          Apr. 26, 2020
                                                                                                                                           Aug. 18, 2020
                                                                                              Architect, Alinity I test
                                                                                                                                     Panbio test (antigen)
                                        2019
                                Over 1 billion                                                                      May 11, 2020
                                  POC tests                                                                         Alinity m test
                       1972
                First Abbott
               hepatitis test




       1900                      2000
                                                 Mar. 11, 2020
                                                 WHO declares
                                                 pandemic

                                                                    Mar. 30, 2020
  Abbot Genetics                                                    Abbot Genetics Inc.
                                                                    incorporated in DE
                                                                                                            2020
                                                                 Exhibit B
                                                                   30
                                                                                                                                                                 Case 2:20-cv-08403-ODW-PLA Document 4 Filed 09/14/20 Page 10 of 10 Page ID #:94
